DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
All objections and U.S.C. 112 rejections have been overcome.
Claims 7-11 are New.
Applicant's arguments filed 7/12/2022 in response to Office Action 4/12/2022 have been fully considered but they are not persuasive for at least the following reason: 
Applicant argues that the extremity end is parallel (page 6, instant application annotated Figure) which is different the extremity end being from perpendicular (page 7, primary reference annotated Figure). Examiner agrees on the applicant’s interpretation of parallel, but disagrees on the interpretation of “extremity end” when applied to primary reference Grussen. Examiner points out that “extremity end” is an “end” thereby broad, and that Applicant’s interpretation of “extremity end” of Grussen does not align with examiner’s placement/interpretation. Therefore, because “end” is broad, examiner places the extremity end equivalent to Applicant’s annotated Figure on page 6. Please see a detailed analysis in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pat 3904062 issued to Grussen (hereinafter “Grussen”).
Regarding claim 1, Grussen teaches a tethered plastic screw stopper (Fig 1, 4, 3, 2 with 4 having internal thread – col 1, line 54), comprising: 
   a closure shell (Fig 1, cap 4); 
   a tamper band (Fig 1, collar 2) separably connected to the closure shell by a plurality of bridges (Fig 1, 10) that connect a bottom edge (Fig 1, bottom edge of cap 4) of the closure shell to a top edge (Fig 1, top edge of collar 2) of the tamper band, 
   each of the bridges configured to be stretched and broken when the closure shell is moved (Fig 2 to Fig 1 shows movement breaking cited plurality of bridges 10) from a first orientation prior to opening (Fig 2) to a second orientation after opening (Fig 1); 
   a strip (Fig 1, strip 3) connected to the closure shell (see examiner annotated Grussen Figure 2, hereinafter “EAFG2”) at a junction point (EAFG2, 7), 
the strip comprising 
   an extremity (EAFG2) end (EAFG2 end is an extremity end) of a top weakness line (EAFG2) positioned above (EAFG2, end is above a fist set of bridges) a first set of bridges (EAFG2) located along a bottom weakness line (EAFG2); and 
   a hinge (EAFG2) linking the strip and the tamper band, the hinge being positioned at a second end (at a second end) of the strip beneath (EAFG2 shows hinge beneath (another) set of bridges) a set of bridges (EAFG2 as “(another) set of bridges”) located along the top weakness line,
    wherein the extremity end is parallel with the top weakness line (EAFG2 extremity end of top weakness shown parallel with top weakness line; examiner notes “end” of a line necessarily results in being parallel to said line) and the second end is parallel with the bottom weakness line (Fig 2, second end shown parallel).


    PNG
    media_image1.png
    642
    885
    media_image1.png
    Greyscale


Regarding claim 2, Grussen further teaches a clockwise screwing motion  stopper configuration (Fig 1, stopper screw thread shown in a configuration capable of clockwise screwing motion), 
   the end of the top weakness line is located to the left of the hinge of the stopper (EAFG2, end is to the left in the clockwise direction) and above a bottom bridge (EAFG2, end is over above a bottom bridge of the bridges 9) of the bottom weakness line (EAFG2), the bottom bridge being located nearest the hinge (EAFG2, said bottom bridge of 9 nearest to hinge).

Regarding claim 5, Grussen further teaches the top weakness line (EAFG2) is asymmetric relative to (EAFG2 shows asymmetry at corner turn of top weakness line) 
   the bottom weakness line (EAFG2) which is symmetric relative to a vertical plane (EAFG2 vertical plane III shows symmetry) crossing a diameter of the stopper (Fig 1, 4, 3, 2).

Regarding claim 6, Grussen further teaches a second strip (EAFG2) having extremity (EAFG2) at an end (EAFG2) of the top weakness line (EAFG2), 
   the second strip connecting with the closure shell at a second junction point (EAFG2, 8), 
   the second strip is separably connected to (EAFG2 shows second strip separably connected via bridges 9 and 10) the closure shell (Fig 2, 4) through the top weakness line (EAFG2) and to the tamper band through the bottom weakness line (EAFG2) and 
    the second strip is positioned opposite (EAFG2 shows first strip opposite second strip positioned around along cited tamper band 2) the first strip about a diameter (a diameter circumferentially around) of the tamper band (Fig 2, 2).

Regarding claim 9, Grussen further teaches the top weakness line is asymmetric relative to the bottom weakness line (EAFG2 shows top weakness line asymmetric, meaning offset, relative to bottom weakness line) which is symmetric relative to a vertical plane crossing a diameter of the stopper (EAFG2 shows bottom weakness line symmetric relative to a vertical plane of the stopper 2, 3, 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-8 and 10-11are rejected under 35 U.S.C. 103 as being unpatentable over Grussen. 
Regarding claim 3, Grussen further teaches the end (EAFG2) of the top weakness line (EAFG2) is circumferentially positioned within degrees of a bottom bridge (EAFG2, a bottom bridge of the bridges 9 is circumferentially positioned) located nearest the hinge (EAFG2, said bottom bridge of 9 nearest to hinge),

But does not explicitly teach that the end of the line is positioned within a specific angular range of the bottom bridge.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have discovered a circumferential position of the end relative to a bottom bridge within 40 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 4, Grussen further teaches the end (EAFG2) of the top weakness line (EAFG2) is circumferentially positioned within degrees of a bottom bridge (EAFG2, a bottom bridge of the bridges 9 is circumferentially positioned) located nearest the hinge (EAFG2, said bottom bridge of 9 nearest to hinge),

But does not explicitly teach that the end of the line is positioned within a specific angular range of the bottom bridge.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have discovered a circumferential position of the end relative to a bottom bridge within 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 7, Grussen further teaches the end of the top weakness line is circumferentially positioned within degrees of a bottom bridge (EAFG2, a bottom bridge of the bridges 9 is circumferentially positioned) located nearest the hinge (EAFG2, said bottom bridge of 9 nearest to hinge),

But does not explicitly teach that the end of the line is positioned within a specific angular range of the bottom bridge.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have discovered a circumferential position of the end relative to a bottom bridge within 40 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 8, Grussen further teaches the end of the top weakness line is circumferentially positioned within degrees of a bottom bridge (EAFG2, a bottom bridge of the bridges 9 is circumferentially positioned) located nearest the hinge (EAFG2, said bottom bridge of 9 nearest to hinge),

But does not explicitly teach that the end of the line is positioned within a specific angular range of the bottom bridge.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have discovered a circumferential position of the end relative to a bottom bridge within 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claims 10-11 (similar limitation, different dependency), Grussen further teaches the top weakness line is asymmetric relative to the bottom weakness line (EAFG2 shows top weakness line asymmetric, meaning offset, relative to bottom weakness line) which is symmetric relative to a vertical plane crossing a diameter of the stopper (EAFG2 shows bottom weakness line symmetric relative to a vertical plane of the stopper 2, 3, 4).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                           

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731